Citation Nr: 1020140	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-31 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2.  Entitlement to service connection for sleep apnea, 
including as secondary to SLE.

3.  Entitlement to service connection for bilateral 
cataracts, including as secondary to SLE.

4.  Entitlement to an increased rating for low back strain 
with radiculopathy and degenerative disc disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In February 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge, a transcript of 
which is of record. 


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and 
prior to the issuance of a final decision, the Board received 
a copy of the Veteran's death certificate indicating that he 
had died in February 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 
38 U.S.C.A. § 5121A (West Supp. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, claims do not survive a 
claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).  The Board's dismissal of this appeal does 
not affect the right of an eligible person to file a request 
to be substituted as the appellant for purposes of processing 
the claim to completion.  See Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) (amending the law to allow substitution in cases 
involving claimants who die on or after October 10, 2008) 
(codified at 38 U.S.C.A. § 5121A (West Supp. 2009)).  Such 
request must be filed not later than one year after the date 
of the Veteran's death.  Id.  As provided in the law, a 
person eligible for substitution will include "a living 
person who would be eligible to receive accrued benefits due 
to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the appellant's claim 
originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


